Citation Nr: 1453534	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-04 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


INTRODUCTION

The Veteran served on active duty from May 1971 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in August 2014 in part to obtain a VA examination to clarify the etiology of his claimed pes planus.  In requesting an opinion, the Board specifically asked the VA examiner to presume that the Veteran was without any disorders of the feet at the time he entered into active duty service.  A VA examination was subsequently performed, and the examiner opined it was less likely than not that pes planus was due to an event, injury or disease in service because there was no evidence of an injury in service, or any treatment since service for this condition.

The Board is concerned as further review of the claims file shows substantial evidence that the claimed pes planus preexisted service.  Although his service entrance examination dated in March 1971 reflects normal clinical evaluation, his service treatment records (STRs) document that the Veteran began to have symptoms associated with pes planus soon after beginning basic training in March 1971.  A March 1971 physical profile shows "pes planus" and that service separation was recommended.  A May 1971 STR reflects a diagnosed for pes planus and a referral to podiatry.  At that time, x-ray confirmed pes planus and hallux valgus.  A June 1971 podiatry consultation reflects that the Veteran provided a 4-5 year history of severe foot pain.  The impression was pes planus.  A Report of Medical Board Proceeding dated in June 1971 reflects that the Veteran's pes planus existed prior to service, was not incurred in the line of duty, and was not aggravated by active service.

In support of his claim, the Veteran submitted statements arguing that he should never have been accepted into the military, apparently conceding that he had a disability prior to entering service.  While the Board regrets further delay, in light of this record, the Board finds that an addendum opinion is necessary to clarify the etiology of the claimed pes planus.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the claims file to an appropriate examiner to respond to the following inquiries.

a.) As to the Veteran's pes planus, the examiner should offer an opinion as to whether the condition is most appropriately characterized as a congenital disease, congenital defect, or the result of an acquired disease or injury?  In determining whether either condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel :

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. 

b.) If it is determined that pes planus is an acquired disease or injury, the following opinion should be provided:

Did the disorder clearly and unmistakably exist prior to his active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service? 

c.) If it is determined that pes planus is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed disability as a consequence of military service? 

d.) If the pes planus or is found to be the result of acquired disease or injury that did not preexist service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder related to any injury, disease or event incurred during service.  A complete rationale for any opinion must be provided.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

The entire claims file must be made available to the examiner, and the reports of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. The rationale for the opinions must also be provided.

2.  Thereafter, the AOJ should readjudicate the claims with consideration of all information and evidence added to the record.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and her representative with an SSOC and afford them an opportunity to respond.  Thereafter, the appeal may be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



